DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-23 are pending per Applicant’s preliminary amendment 02/07/2022.  Claims 2, 12, and 17-19 are amended. Claim 1 was previously canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments to claim 2 overcome the claim objection of the previous Office action.
Applicant’s amendments to claim 2 overcome the 35 USC 112(b) rejection of the previous Office action.
Applicant’s amendments to claim 2 overcome the 35 USC 101 not to a statutory class rejection of the previous Office action.

Response to Arguments
Applicant's arguments filed with respect to the Alice/Mayo type 35 USC 101 rejection have been fully considered but they are not persuasive. Applicant argues that “Applicant has amended claim [2] based on the above 3 points” Remarks p. 10.
In support of his amendments, Applicant uses at least references points to other applications (16/440,721 and 11,238,391).  It is noted that each application is examined based on its own merits; therefore, the prosecution of those applications is not germane to the instant application; nonetheless Applicant’s arguments are briefly addressed.
Applicant’s quotation with respect to my comments in 16/440,721 are accurate.  The comments are also valid in the examination of the instant application.  The part of the quote not included is that the training is based on a feedback loop – “the model is trained  . . . based on previous decision to improve future decision the system itself is made smarter”. ‘721 FOA (11/03/2021) at p.7, 5.b.
In USPTO example 39, claim elements expressly have a feedback loop.  Where the second training set contains both the first training set and incorrectly detected facial images from the first stage of training.  Feeding the errors back to the system to the second stage smarter by learning from the incorrectly identified images.  
In 11,238,391, the allowed claims recite “updating, by the server, the first predictor model and the second predictor model based on the received feedback”.  The updating step is an expressed feedback loop, that allows the model to learn and become smarter for future prediction.
The instant claims do not expressly contain any limit that can be interpreted as a feedback loop.  The instant claims have been amended to include additional data 
The rejection of the previous Office action as updated below is maintained for all the reasons given above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
No, the claims do NOT fall within at least one of the four categories of patent eligible subject. Claims 2-23 are to machine-readable medium, see explanation above as to why these claims do not fall within a statutory class.
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
October 2019: Subject Matter Eligibility at p. 7-8.
Claim 2 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
2. (new) At least one non-transitory machine-readable medium having stored thereon data, which if used by at least one machine having at least one processor and at least one input/output (I/0) channel, causes the at least one machine to perform a method comprising: 
ingesting a first manuscript including first text for a first film, and a second manuscript including second text for a second film; 
for the first manuscript, (a) receiving the first text via the at least one 1/0 and storing the first text in at least one relational database of the at least one machine-readable medium, (b) processing the stored first text, via the at least one processor, to extract a first feature of the first text, and (c) storing the first feature in the at least one relational database; 
for the second manuscript, (a) receiving the second text via the at least one I/0 and storing the second text in the at least one relational database, (b) processing the stored second text, via the at least one processor, to extract a second feature of the second text; and (c) storing the second feature in the at least one relational database; 
training a model based on extracting the first and second features;
after training the model, ingesting a third manuscript including third text;
for the third manuscript, (a) receiving the third text via the at least one I/0 and storing the third text in the at least one relational database, (b) processing the stored third text, via the at least one processor, to extract a third feature of the third text, and (c) storing the third feature in the at least one relational database; 
comparing, based on the model, the third feature to at least one of the first feature, the second feature, or a combination thereof to determine a comparison; 
outputting the comparison via the at least one I/0; 
updating the model based on extracting the third feature to increase feature comparison accuracy of the model;
wherein the first feature includes first structured data that corresponds to at least one of: 
(a) a first setting where the first text takes place, (b) whether the first text concerns action, (c) whether the first text concerns dialog attributed to a first character, (d) sentiment of the first text, (e) plot of the first text, (f) tone of the first text, (g) character analysis of the first text, (h) style of the first text, (i) percent of action versus dialog of the first text, (j) an average dialog per scene of the first text, (k) a number of main characters of the first text, (l) a percent of dialog by gender of the first text, (m) an average number of characters per scene of the first text, or (n) combinations thereof; 
wherein the second feature includes second structured data that corresponds to at least one of: 
(a) a second setting where the second text takes place, (b) whether the second text concerns action, (c) whether the second text concerns dialog attributed to a second character, (d) sentiment of the second text, (e) plot of the second text, (f) tone of the second text, (g) character analysis of the second text, (h) style of the second text, (i) percent of action versus dialog of the second text, (j) an average dialog per scene of the second text, (k) a number of main characters of the second text, (l) a percent of dialog by gender of the second text, (m) an average number of characters per scene of the second text, or (n) combinations thereof; 
wherein the third feature includes third structured data that corresponds to at least one of: 
(a) a third setting where the third text takes place, (b) whether the third text concerns action. (c) whether the third text concerns dialog attributed to a third character, (d) sentiment of the third text, (e) plot of the third text, (f) tone of the third text, (g) character analysis of the third text, (h) style of the third text. (i) percent of action versus dialog of the third text, (j) an average dialog per scene of the third text. (k) a number of main characters of the third text, (l) a percent of dialog by gender of the third text. (m) an average number of characters per scene of the third text, or (n) combinations thereof.

Where the claimed invention receives manuscript text, analyses the text to extract various features out of the text then compares the extracted features to features of other manuscripts.  These claim elements are process that can be mentally performed by a user reading (ingesting) the manuscript, then using his evaluation, judgement, or opinion making determination about the features of the manuscript and finally comparing those features of the manuscript to other known features of other 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be the steps of “ingesting . . . manuscripts”, “receiving . . . text . . .  storing” are “outputting the comparison”.    These elements are found to be insignificant extra-solution activity.
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of 
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above, the additional claim elements are found to be insignificant extra-solution activity that does not provide significantly more than the identified abstract, when the elements are considered individually and in the ordered combination.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bromand et al (US 10,622,007) teaches methods, systems, and related products that provide emotion-sensitive responses to user's commands and other utterances received at an utterance-based user interface. Acknowledgements of user's utterances are adapted to the user and/or the user device, and emotions detected in the user's utterance that have been mapped from one or more emotion features extracted from the utterance.
Ceulemans et al (US 2019/0102670) teaches if a bookseller corresponding to client computing device A 402 and dataset A (X.sub.A) offers a new book for sale, that bookseller may predict the ratings that pre-existing customers will give to the new book (e.g., based on the new book's values corresponding to the features of “Genre,” “Author,” “ISBN,” “Language,” and/or “Publication Year”).
Yucesoy et al (US 2019/0005519) teaches a machine learning and statistical data mining techniques can be used for sales prediction, which not only provides accurate prediction results, but also provides insights about what determines a book's commercial success. Because data is used not only from each book individually, but also from an extensive overview of the market in 
Hildick-Smith (US 2006/0149616) teaches the typical sales demand horizon for a test-book-concept-only forecast is eight weeks; shorter or longer periods may also be forecast. Content-based forecasts (including book text) can effectively predict significantly longer sales horizons. Preferably, the demand is shown through a relative ranking of competing test and benchmark books in the same category in terms of potential audience size, or as a proportion of the audience expressing high commitment to purchase.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/           Primary Examiner, Art Unit 3623